Citation Nr: 1733579	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for medial collateral ligament (MCL) tear of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to May 2010.

This matter comes before the Board of Veterans' Appeals from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, additional evidence has been added to the record.  The Veteran waived initial AOJ review of     the evidence in May 2017.  As such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current right knee disability had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may   be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes        that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that in February 2007 he injured his right knee while performing military training exercises on a slope of loose dirt when his knee       gave out, causing him to collapse to the ground.

Service treatment records reveal that in May 2007 the Veteran complained of right knee pain for the past two months.  At that time, the examiner assessed right knee pain due to patellofemoral syndrome, tendonitis, internal derangement, right knee strain and iliotibial band (ITB) syndrome.  In addition, per his August 2008 post-deployment health assessment, the Veteran complained of swollen, stiff, or painful joints, which he testified during his May 2017 hearing that he was referring to his right knee at that time.  In October 2009, he complained of right knee pain and tenderness which had persisted for the past two weeks.  At that time, the examiner noted a past medical history of a partial MCL tear in 2007.  However, x-rays revealed a normal right knee.  Thereafter, in November and December 2009,            he sought treatment for right knee pain and underwent physical therapy.  The Veteran's March 2010 separation examination revealed complaints of a painful right knee.

In September 2010, the Veteran underwent a VA examination.  The Veteran reported almost constant pain, but did state he was able to run three miles.  The examiner diagnosed MCL tear of the right knee with no objective evidence of           a disease.  In March 2012, the Veteran again underwent VA examination.  The Veteran reported unresolved right knee pain since his in-service injury.  At that time, the examiner diagnosed MCL tear of the right knee with a 2007 onset date.  However, the examiner provided a negative nexus opinion because although the Veteran did sustain a partial MCL sprain in service, that was treated appropriately and the examiner would not expect sequelae from this.  Moreover, the examiner stated that the 2012 examination showed normal radiographs and there was no evidence of MCL laxity or dysfunction as the examiner would expect. 

Post-service VA treatment records show that right knee arthralgia was listed as an active problem as early as December 2011.  In addition, VA treatment records reveal normal findings per May 2016 x-rays of the right knee.  A June 2016 MRI revealed normal medial and lateral meniscus with cruciate and collateral ligaments intact.  However, the examiner observed a somewhat linear focus of increased        T2 signal concerning for a chondral fissure within the lateral patellar facet.  The impression was a possible chondral fissure in the lateral patellar facet.  During an August 2016 orthopedic surgery consultation, the physician assessed patellofemoral traumatic arthropathy of the right knee and referred the Veteran for physical therapy, a patellar stabilizer brace, and recommended follow-up in six months regarding the discussed option for injections.  During an August 2016 physical therapy consultation for the Veteran's right knee, the physical therapist assessed that the Veteran entered the clinic with signs/symptoms consistent with ITB tightness and mild pes anserine bursitis.

Private treatment records reveal that the Veteran sought treatment in April 2016 for right knee pain.  X-rays of the right knee were normal and the physician assessed patellofemoral dysplasia.  In June 2017 treatment records, the Veteran reported that he was seen by two other orthopedic surgeons that have recommended diagnostic arthroscopy as his MRI is equivocal for meniscus tear.  After x-rays, the physician assessed right knee pain and a peripheral tear of the medial meniscus.  In July 2017, the Veteran underwent right knee arthroscopy with lateral release, chondroplasty, and plica removal.  Post-operative, the physician assessed chondromalacia of the right knee. 

Upon review of the record, the Board notes the Veteran suffered an injury to the right knee during service, and, as discussed above, has suffered from continued symptoms in the right knee since that time.  Moreover, during his Board hearing, the Veteran stated that he has experienced the same symptoms that he experienced in service regarding the right knee and has been consistent in complaints after discharge from service.  Additionally, there is no evidence of any other post-service injury to the right knee.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that service connection for the residuals of MCL tear of the right knee is warranted.


ORDER 

Service connection for residuals of MCL tear of the right knee is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


